Citation Nr: 0124631	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  95-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder, 
a skin disorder, and painful joints, all claimed as residuals 
of exposure to Agent Orange during service.  

4.  Entitlement to service connection for joint pain of the 
left knee and back, a skin disorder, and low sperm count, 
claimed as residuals of exposure to mustard gas during 
service.  

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1958 
to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
veteran's claims which were based on exposure to mustard gas 
during service.  A July 1997 rating decision denied service 
connection for a psychiatric disorder, to include PTSD.  The 
rating decision also denied service connection for a skin 
disorder, a stomach disorder, and painful joints claimed as 
secondary to Agent Orange exposure during service. 

The case was previously before the Board in July 1997, when 
it was remanded for additional development.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records do not reveal any 
diagnosis of any psychiatric disorder during military 
service.

3.  VA medical records from 1983 and 1984 reveal diagnoses of 
dysthymic disorder and passive personality disorder; the 
evidence does not show that these disorders are related to 
the veteran's military service.  

4.  The medical evidence of record reveal does not reveal a 
diagnosis of any current psychiatric disorder other than post 
traumatic stress disorder and substance abuse.  

5.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

6.  The veteran did not serve in Vietnam at any time during 
his active military service.

7.  The veteran did not engage in combat with the enemy 
during his active military service.  

8.  The veteran's allegations of combat stressors are 
inherently incredible.

9.  There is no evidence of any non-combat stressor.

10.  All diagnoses of PTSD of record are based on the 
veteran's unsubstantiated allegations of combat service.  

11.  The service medical records do not show findings of 
chloracne or of any other acneform disease at any time during 
service.  

12.  There is no competent medical evidence of a current skin 
disorder.

13.  There is no evidence of exposure to mustard gas or 
Lewisite during service.

14.  There is no competent medical evidence of any symptoms, 
or disorders, associated with exposure to mustard gas or 
Lewisite during service.  

15.  The veteran reports having three children.  

16.  There is no medical opinion, or other competent 
evidence, linking a skin disorder, a stomach disorder, joint 
pain, and/or a low sperm count to the veteran's active 
military service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, other than PTSD, was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

2.  Post traumatic stress disorder (PTSD) was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1131, 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2001).

3.  A stomach disorder, a skin disorder, and painful joints 
were not incurred in, or aggravated by, active military 
service and may not be presumed to have been incurred as a 
result of exposure to Agent Orange during service.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).

4.  Joint pain of the left knee and back, a skin disorder, 
and low sperm count were not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service as a residual of exposure to mustard gas 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.316 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

A.  Service Connection

The veteran claims entitlement to service connection for 
various disorders.  Service connection may be established for 
a current disability in several ways.  The most common method 
of establishing service connection for a disability is on a 
"direct" basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran has also claimed entitlement to service 
connection for disabilities on various other bases such as 
exposure to mustard gas or Agent Orange.  There are specific 
regulations which deal with such claims, and the Board will 
address each in the appropriate sections below.  

B.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The new law and regulations impose a significant duty to 
assist the veteran in his claim and to provide the veteran 
notice of evidence needed to support the claim.  The veteran 
has been notified on numerous occasions as to the evidence 
needed to support his claim.  Moreover, the Board remanded 
this case to the RO in July 1997 for additional development 
to attempt to verify the various allegations of the veteran 
with respect to the nature and circumstances of his service.  
VA and the service department have expended considerable 
effort to attempt to verify the veteran's allegations of 
events during service which appear to be completely baseless.  
As such, the Board finds that the veteran is not prejudiced 
by appellate review at this time without initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

C.  Combat Service and 38 U.S.C. § 1154 (b)

The applicable section of the law states in part that "in 
each case where a veteran is seeking service-connection for 
any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence."  38 U.S.C.A. § 1154 (a) (West 1991).  

Moreover, in "the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full."  38 U.S.C.A. § 1154 (a) (West 1991).

In the present case the veteran asserts that he incurred his 
claimed PTSD and Agent Orange related disabilities as a 
result of combat service in Vietnam.  In a written statement 
dated March 1995 the veteran indicated that he "served in 
Vietnam 1960 - 61.  My service in the U.S. Army Calvary 2nd 
and 3rd Reconnaissance Squad from 1958 to- 61 is recognized 
as wartime service . . . and is confirmed by the issuance of 
the Vietnam service medal to me for my service."  

In April 1996 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he served in combat in Vietnam in 1960 and 1961 and that 
he was in numerous "fire fights."  He also testified that 
he served in Germany and was involved in border incidents 
where he was shot at.  He alleged that his service in Vietnam 
involved reconnaissance, and being an advisor in Vietnam.  He 
claimed that he was shot in the arm and the leg during this 
alleged combat, but that he did not receive a Purple Heart 
for these wounds.  

In a written statement received in October 1996 the veteran 
claimed that all of his service in Vietnam was serving in 
"classified" missions which is the reason why his records 
did not corroborate his allegations.  He alleged that his 
discharge papers showing service in the 1st Calvary Division 
was enough to verify service in Vietnam as he alleged this 
unit served in Vietnam from 1959 to 1975. 

The RO sent the veteran a detailed PTSD stressor 
questionnaire.  He submitted the completed form, which 
contained his allegations of combat and stressors, in June 
1999.  On this form the veteran indicated that he received a 
shrapnel wound to the head in July 1960, but that he was 
treated for this wound in a hospital in Germany in October 
1960.  We note that this allegation of a wound is different 
from his prior hearing testimony where he claimed he was shot 
in the arm and leg.  He also indicated that he was involved 
in "classified" missions in Vietnam from October 1960 to 
June 1961.  He also stated that his separation papers, DD 
214, "states foreign service in INDOCHINA."

In October 2000 the veteran presented sworn testimony at 
another hearing before a RO hearing officer.  Again he 
alleged combat service in Vietnam in 1960 and 1961.  He 
specifically testified that "I was a track vehicle mechanic 
but also a specialist in infantry, artillery and armor."  
The veteran testified that he was part of a rapid reaction 
force which traveled between Germany and Vietnam during his 
period of service.  He also testified that he engaged in 
combat with the "Germans" during 1960 and 1961.  He also 
stated that he was in "special forces" during his service 
in Vietnam and that a German solider who served with him in 
Vietnam was killed there.  The veteran also made conflicting 
statements about being trained in airborne operations.  

In June 2001 the veteran submitted another written statement.  
In this statement he indicated that his DD 214 contained an 
entry which documented "Battle Indochina A&P 21-114."  He 
indicated this at the beginning of a list which also included 
entries for "Code of Conduct, Course B Military Justice" 
and other course entries.  Review of the veteran's DD 214 
shows that block number 25 is used to document "other 
service training courses successfully completed."  This 
block contains the following entries:  "Btl Indoc ATP 21-
114, Code of Conduct, Crse B Mil Just, Geneva Conv, CBR Tng, 
Survival Tng."  The term "Btl Indoc" indicates that the 
veteran has had battle indoctrination training, it does not 
mean "Battle Indochina" as the veteran asserts it does.  
This is confirmed by a copy of the veteran's Form DA 20 which 
indicates that the veteran had specialized training 
"BtlInd" (battle indoctrination) which was completed in 
September 1958 which would have been during the veteran's 
period of initial training.  The Board believes that the 
veteran has purposefully misrepresented what this term means 
in an effort to further bolster his fabricated tales of 
combat service in Vietnam.  

A copy of the veteran's discharge paper, DD 214, is of 
record.  It reveals that the veteran served in the Army from 
July 1958 to July 1961.  During this time a period of foreign 
service of 1 year, 11 months, and 3 days is noted; however, 
this service is not noted as being in Indochina as the 
veteran alleges.  The veteran's military specialty was as a 
"Track[ed] Veh[icle] Mech[anic]."  The DD 214 specifically 
indicates "NONE" for entries for "decorations, medals, 
badges, commendations, citations and campaign ribbons 
awarded," and "NONE" for "wounds received as a result of 
action with enemy forces."  This document indicates that the 
veteran's last duty station was with Troop B, 2nd 
Reconnaissance Squadron, 7th Calvary.  

In August 1999 the RO obtained copies of the veteran's 
service personnel records.  These records document the units, 
and locations of the veteran's service.  These records show 
that from August 1959 to July 1961 that the veteran did serve 
in Troop B, 2nd Reconnaissance Squadron, 7th Calvary.  
However, these records clearly indicate that this service was 
in Europe, not in Vietnam.  These records confirm that the 
veteran's military specialty was a tracked vehicle mechanic.  
These records show that the veteran qualified in the use of 
small arms, but there is no indication that he was a 
specialist in the infantry, artillery, or airborne operations 
as he claimed.  

Copies of the veteran's service medical records have also 
been obtained.  Medical treatment entries during the periods 
of time that the veteran alleges he was in Vietnam clearly 
show that he was treated for minor ailments in Germany.  

The RO attempted to verify the veteran's allegations of 
combat service with the U.S. Armed Forces Service Center for 
the Research of Unit Records (USASCRUR).  They confirmed that 
the veteran's units were stationed in Germany during the 
entire period of the veteran's service and that his unit did 
not deploy to Vietnam until 1965, 4 years after the veteran 
separated from service.  

Essentially, the veteran claims that he was a special forces 
advisor in Vietnam in 1960 and 1961 and that he was a 
specialist in Armor, Artillery, and Infantry tactics.  His 
allegations of being involved in, and wounded during, combat 
in Vietnam are completely unsupported.  His allegations of 
being wounded in combat have changed over time and show 
inconsistencies.  His allegations of being in combat in 
Germany during his period of service there from 1959 to 1961 
inherently lack credibility.  He asserts that documents 
confirm service in Indochina, yet copies of these documents 
which are of record do not show any such service.  The 
official documents obtained reveal that the veteran was a 
tracked vehicle mechanic who served in Germany from 1959 to 
1961.  This makes logical sense since there were a large 
amount of armored units deployed in Germany during this 
period of the cold war.  

The Board believes that the veteran's allegations of combat 
in Vietnam, combat in Germany, and being wounded in combat 
are fabrications.  These allegations are unsupported by the 
evidence of record and fly in the face of common sense.  VA 
is not required to accept statements or testimony which is 
inherently incredible.  Samuels v. West, 11 Vet. App. 433 
(1998).  The Board finds as fact that the veteran did not 
serve in Vietnam during his period of military service.  The 
Board finds as fact that the veteran did not engage in combat 
with the enemy during service.  As such, the provisions of 
38 U.S.C. § 1154 (b) are inapplicable to the veteran's 
claims.  

D.  Prior Remand

In July 1997 the Board remanded the cast to the RO for 
extensive development.  Much of this development had to do 
with verifying the circumstances of the veteran's military 
service including his allegations of combat service, along 
with allegations of exposure to Agent Orange and mustard gas.  
The remand requested VA psychiatric examination and general 
medical examination of the veteran.  These examinations were 
not conducted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In the present case the Board believes 
that the lack of the examinations ordered in the July 1997 
does not violate the law as set forth in Stegall.  
Specifically, these two examinations were ordered to obtain 
medical evidence related to current disabilities, after 
exhaustive efforts were conducted to verify the veteran's 
allegations of combat stressors involved in his PTSD claim, 
and his allegations of exposure to Agent Orange and mustard 
gas.  The RO conducted the development necessary to attempt 
to verify the veteran's allegations.  The result was that 
there absolutely no evidence to support that the veteran had 
combat service, service in Vietnam, Agent Orange exposure, or 
mustard gas exposure during his period of active military 
service.  

Recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations provide very specific guidance related to 
VA medical examination and the duty to assist.  The 
regulations specifically indicate:  
VA will provide a medical examination or obtain a 
medical opinion based upon a review of the 
evidence of record if VA determines it is 
necessary to decide the claim.  A medical 
examination or medical opinion is necessary if 
the information and evidence of record does not 
contain sufficient competent medical evidence to 
decide the claim, but:
(A) Contains competent lay or medical evidence of 
a current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B) Establishes that the veteran suffered an 
event, injury or disease in service, or has a 
disease or symptoms of a disease listed in Sec. 
3.309, Sec. 3.313, Sec. 3.316, and Sec. 3.317 
manifesting during an applicable presumptive 
period provided the claimant has the required 
service or triggering event to qualify for that 
presumption; and

(C) Indicates that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability.

66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159 (c)(4)(emphasis added).

The development conducted by the RO indicates that the 
veteran did not serve in combat, did not serve in Vietnam, 
and was not exposed to mustard gas.  There is no evidence 
that any "event, injury, or disease" was incurred by the 
veteran during service, and therefore, no examination is 
required.  Moreover, there is a large volume of medical 
evidence already of record, including service medical records 
and VA medical treatment records, which is adequate for 
adjudication of the veteran's claims.  

II.  Psychiatric Disorder other than PTSD

The veteran's claim for service connection for a psychiatric 
disorder has been split into two issues by the Board.  The 
second issue involves service connection for PTSD and is 
dealt with separately in Section III below.  In the present 
section the Board addresses the veteran's claim for service 
connection for a psychiatric disorder other than PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2001)(emphasis added).  

The RO has obtained the veteran's service medical records and 
they appear to be complete.  They contain entrance and 
separation examination reports along with treatment records 
spanning the veteran's three-year period of active military 
service.  An October 1960 entry indicates simply that the 
veteran was seen the "3rd Infantry Division Psychiatrist."  
A November 1960 entry reveals that the veteran requested to 
see a psychiatrist because he got angry, had no desire to 
work, and didn't "give a damn about anything."  The 
disposition recommended "208 action"; however, there was no 
diagnosis of any psychiatric disorder made.  In June 1961 the 
veteran underwent a separation examination.  On the report of 
medical history, the veteran did not report any psychiatric 
symptoms such as depression, worry, nightmares, or trouble 
sleeping.  Psychiatric evaluation of the veteran was normal 
with no abnormalities noted by the examining physician.  In 
September 1961, two months after the veteran's separation 
from active service, a medical examination for National Guard 
service was conducted.  The examining physician indicated 
that psychiatric evaluation of the veteran was "not 
required," and no psychiatric abnormalities were noted.  

VA medical treatment records dated in 1983 and 1984 reveal 
that the veteran was treated for psychiatric symptoms.  A 
January 1984 record reveals a diagnosis of dysthymic disorder 
and passive dependent personality disorder.  However, these 
records relate the veteran's symptoms to recent events 
involving an injury and his discharge from employment because 
of that injury.  

More recent VA medical records beginning in the 1990s reveal 
diagnoses of PTSD.  The most recent are a series of discharge 
summaries from periods of inpatient treatment in 1998.  These 
reveal diagnoses of PTSD and polysubstance abuse.  

The evidence reveals that the veteran did not have any 
psychiatric disorders during service.  He was diagnosed with 
dysthymia in the 1980s, but this was related to the stress of 
being injured and unemployed at the time.  Recent VA medical 
evidence does not reveal a diagnosis of psychiatric disorders 
other than PTSD.  As such, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
psychiatric disorder other than PTSD.  


III.  Post Traumatic Stress Disorder (PTSD)

The Board has decided to address the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD) separately from his claim for service 
connection for a psychiatric disorder.  This is because there 
are specific VA regulations which deal with entitlement 
service connection for PTSD.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

The Court held in West v. Brown, 7 Vet. App. 70 (1994), in 
effect, that a psychiatric evaluation based upon an 
incomplete or questionable history is inadequate for rating 
purposes and frustrates the efforts of judicial review.  In 
the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis divides into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991), 38 C.F.R. § 3.304 (2001), and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the occurrence of the recognizable stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was ". . . engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  The Court, in Hayes, 
articulated a two-step process of determining whether a 
veteran has "engaged in combat with the enemy."  First, it 
must be determined, through recognized military citations or 
other supported evidence, that the veteran was engaged in 
combat with the enemy, and that the claimed stressors are 
related to said combat.  

If the determination, with respect to this type, is 
affirmative, then and only then the second step requires that 
the veteran's lay testimony, regarding the claimed stressors, 
must be accepted as conclusive after the actual occurrence.  
Moreover, no further development or corroborative evidence 
will be required provided that the veteran's testimony is 
found to be credible and ". . .consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, at 98.  In other words, the claimant's assertions 
that he fought against an enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he ". . . engaged in combat with 
the enemy."  The Board further notes that the Court has 
indicated that the mere presence in a combat situation is not 
sufficient to show that an individual was engaged in combat 
with the enemy.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
affirmed on reconsideration, 1 Vet. App. 406 (1991).

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD. Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2001).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

The veteran's claim for service connection for PTSD is based 
on his assertion that he was subjected to stressors during 
combat in veteran.  The Board has addressed the veteran's 
assertions of combat service in Section I above.  Simply put 
VA has obtained the veteran's DD 214 and other service 
personnel records.  These records reveal that the veteran 
served from 1958 to 1961 primarily as a track vehicle 
mechanic in Germany.  The veteran was not awarded any 
decorations during service.  The veteran's allegations of 
serving in combat in Vietnam completely lack credibility and 
appear to be fabricated.  The veteran has purposefully 
misrepresented what entries on his DD 214 mean in an effort 
to support his claim.  The RO contacted the U.S. Armed Forces 
Service Center for the Research of Unit Records (USASCRUR) in 
an effort to verify his allegations of combat service in 
Vietnam.  The reply confirmed the veteran's service in 
Germany with no combat, and no verification of any alleged 
combat stressor.  

Beginning in approximately 1994 a series of VA medical 
records reveal that the veteran is being treated for PTSD.  
An October 1994 treatment record indicates that the veteran 
reported serving "U.S. Army '58 - '61 Thailand, Korea, Laos, 
Vietnam in 1960."  Another October 1994 record indicates 
that the veteran reported combat service and that he saw 
someone 25 yards away, "blown up" by a shell.  A December 
1997 treatment record reveals that the veteran's traumatic 
memories of combat service in Vietnam included ambush and 
massacre, and annihilation.  At this point we note that the 
stressors related directly to the RO do not match the level 
of casualties that the veteran indicates in these records.  
Recent VA inpatient treatment records from 1998 continue to 
diagnose the veteran with PTSD based on his assertions of 
combat experiences in Vietnam.  

All the diagnoses of PTSD of record are based solely on the 
veteran completely unsubstantiated claims of combat service 
in Vietnam.  The Board has rejected such claims.  The 
evidence of record does not support such allegations.  
Rather, the strong preponderance of the evidence reveals that 
the veteran never served in combat, and never served in 
Vietnam.  He was never wounded.  The evidence strongly 
suggests that the veteran has fabricated all of these 
assertions.   Again we note that VA is not required to accept 
the veteran's assertion that he engaged in combat.  Gaines v. 
West, 11 Vet. App. 353 (1998). Neither is VA required to 
accept statements or testimony which is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).

There is no evidence of combat service and the veteran has 
not alleged any non-combat stressor which can be verified.  
Moreover, all of the diagnosis of PTSD based on the veteran's 
unsubstantiated allegations of combat service are inadequate 
for rating purposes.  As such, the strong preponderance of 
the evidence is against service connection for PTSD.  

IV.  Agent Orange Claims

The veteran claims entitlement to service connection for a 
stomach disorder, a skin disorder, and painful joints, as 
residuals of exposure to Agent Orange during service.  The 
veteran alleges that he was exposed to herbicides, Agent 
Orange, during service in Vietnam.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2001).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001) (emphasis added).  At this point, 
the Board notes that the veteran's military service was from 
July 1958 to July 1961.  As such, even without addressing 
whether or not the veteran ever served in Vietnam, the 
veteran does not meet the requirements enumerated in the 
regulation.  Moreover, as the Board has addressed above, the 
evidence does not support the veteran's allegations that he 
ever served in Vietnam.  

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2001).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2001) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (2001). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001). 

The veteran did not serve in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii) (2001) (emphasis added).  
Because the veteran did not serve in Vietnam during the 
appropriate period of time he is not is presumed to have been 
exposed during this period of service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); McCartt v. West, 12 Vet. App. 164 
(1999).

The veteran claims entitlement to service connection for 
joint pain, specifically left knee and back pain.  These are 
not diseases which are listed at Sec. 3.309(e) (2001).  
Therefore service connection would not be warranted for these 
disorders on the presumptive basis of exposure to Agent 
Orange.  38 C.F.R. § 3.309(e) (2001).

With respect to the claim for a skin disorder, chloracne, or 
other acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (2001).  

A January 1959 service medial treatment record reveals that 
the veteran was evaluated for a skin rash, dermatitis, which 
was thought to be scabies, or to be related to the brand of 
soap he was using.  Treatment records show that the veteran 
had a recurrence of the rash in October 1959.  However, the 
veteran's rash was treated successfully, and on his June 1961 
separation examination the veteran skin was "normal" with 
no abnormalities noted by the examining physician.  Also, 
there is no medical evidence showing any diagnosis of any 
skin disorder subsequent to service.  There is no diagnosis 
of chloracne and the veteran did not serve in Vietnam; as 
such, service connection for a skin disorder is warranted on 
the presumptive basis of exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e) (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the veteran has never asserted that 
service connection for a stomach disorder, a skin disorder, 
and painful joints is warranted on a direct basis.  With 
respect to a skin disorder, there is simply no evidence of 
any diagnosis of any skin disorder subsequent to service.  
With no current disability service connection cannot be 
granted.  

An April 1998 VA hospital report notes that the veteran does 
have "gastroesophageal reflux disease."  However, there is 
no competent medical evidence of record relating this 
disorder to service, and no evidence of any such disorder 
existing during service.

Finally, the veteran does have medical evidence of current 
left knee and low back disorders.  However, a January 1987 
decision of the Social Security Administration (SSA) 
specifically indicates that the veteran incurred these in on 
the job injuries in 1981, 1982, and 1986.  These injuries 
were corroborated by notations in the veteran's 1984 VA 
psychiatric treatment records as being precipitating factors 
for his dysthymia at the time.  Clearly the veteran's joint 
pain is related to injuries that occurred decades after he 
separated from service.  As such the preponderance of the 
evidence is against the veteran's claims for service 
connection for a stomach disorder, a skin disorder, and 
painful joints, as residuals of exposure to Agent Orange 
during service.  

V.  Mustard Gas Claims

The veteran claims entitlement to service connection for 
joint pain of the left knee and back, a skin disorder, and 
low sperm count, as residuals of exposure to mustard gas 
during service.  Review of the appropriate regulations 
reveals that, with the possible exception of a skin disorder, 
none of the disabilities alleged warrant service connection 
on a presumptive basis of mustard gas exposure.

Pursuant to 38 C.F.R. § 3.316 (2001), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (2001).

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 "whether or not the veteran meets the 
requirements of this regulation [38 C.F.R. § 3.316], 
including whether or not the veteran was actually exposed to 
the specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the file.  
. . .  Thus, under this regulation, the Board is charged with 
the very difficult task of ascertaining what transpired more 
than fifty years ago with very little evidence to consider."  
Pearlman v. West, 11 Vet. App. 443 (1998).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult.  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  As such the development of evidence 
to the veteran's alleged exposure to mustard gas was 
undertaken.  The RO check with all appropriate sources and 
there was no evidence found that the veteran was exposed to 
mustard gas testing during service.  

In August 1993 the veteran submitted an exposure statement to 
the RO he alleged he was exposed to mustard gas in a bunker 
and with a patch at Fort Sibert, Alabama in approximately 
April 1959.  He also alleged exposure in an open field in 
Bamberg, Germany in approximately January 1960.  

In September 1999 the veteran submitted another exposure 
statement.  Much of this statement involved allegations of 
radiation exposure and exposure to chemicals other than 
mustard gas.  He again alleged mustard gas exposure in 
Germany and indicated that "I was told that the navy was 
responsible for these test[s]."  

A search of the list of participants in chemical weapons 
testing and training held by the VA Central Office Rating 
Procedures Staff did not reveal the veteran's name.  

An October 1993 letter from the Army Medical Research and 
Materiel Command at Fort Detrick, Maryland revealed that a 
search was conducted and that no evidence was found that the 
veteran was involved in mustard gas exposure testing.  

The RO also contacted the U.S. Army Chemical and Biological 
Defense Agency at Aberdeen Proving Ground, Maryland for 
additional help.  They indicated that the veteran's 
allegations of mustard gas exposure at Camp Sibert in 1959 
were unfounded because the Army disposed of Camp Sibert in 
1946.  

VA has conducted all appropriate searches and has been unable 
to verify the veteran's allegations of exposure to mustard 
gas during service.  Moreover, joint pain and low sperm count 
are not disorders which warrant service connection on the bas 
of mustard gas exposure.  38 C.F.R. § 3.316 (2001). 

As noted in Section IV above, a January 1959 service medial 
treatment record reveals that the veteran was evaluated for a 
skin rash, dermatitis, which was thought to be scabies, or to 
be related to the brand of soap he was using.  Treatment 
records show that the veteran had a recurrence of the rash in 
October 1959.  However, the veteran's rash was treated 
successfully, and on his June 1961 separation examination the 
veteran skin was "normal" with no abnormalities noted by 
the examining physician.  Also, there is no medical evidence 
showing any diagnosis of any skin disorder subsequent to 
service.  There is no diagnosis of scarring or of mustard gas 
related skin cancers; as such, service connection under 
38 C.F.R. § 3.316 (2001) is not warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

Regulations require a continuity of symptomatology to link 
the post-service symptoms to injury during service when the 
fact of chronicity in service is not adequately supported.  
38 C.F.R. § 3.303(b) (2001).  

Again we note that there is no medical evidence that the 
veteran suffers from any current skin disorder.  There is 
medical evidence of current left knee and low back disorders, 
but these disorders have been related to post-service 
injuries beginning in 1981.  Finally, there is no evidence of 
a low sperm count.  A low sperm count is not, in itself, a 
disability.  To the extent that the veteran is claiming 
infertility as a disability resulting from a low sperm count, 
the Board notes that he reports having three children, which 
certainly calls in question the veracity of any claim of 
infertility.  As such, the preponderance of the evidence is 
against the veteran's claims for service connection for a 
skin disorder, painful joints, and a low sperm count as 
residuals of exposure to mustard gas during service. 


ORDER

Service connection for a psychiatric disorder, other than 
PTSD, is denied.

Service connection for post traumatic stress disorder is 
denied.

Service connection for a stomach disorder, a skin disorder, 
and painful joints, all claimed as residuals of exposure to 
Agent Orange during service, is denied.

Service connection for a skin disorder, painful joints, and a 
low sperm count, all claimed as residuals of exposure to 
mustard gas during service, is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals


 


